Per Curiam.
1. This appeal is from certain findings of fact and a conclusion of law rendered in a proceeding supplementary to execution, upon which no final order or judgment was ever given or entered. For a sufficient statement of the facts, see State ex rel. v. Gutridge, 46 Or. 215 (80 Pac. 98), where they are set out and their effect determined. The appeal is prosecuted by the defendant, but it cannot be maintained, because not from a final order affecting a substantial right: B. & C. Comp. § 547. The circuit court did not proceed far enough. It has made its findings, but has omitted the essential feature that affords the requisite basis for an appeal, namely, the judgment or final order. While the proceeding is thus suspended, no appeal will lie.
• 2. The point was not made at the hearing, nor was a dismissal of the appeal urged' on account of it, but is so apparent from a *287mere inspection of the reeord that this court will direct a dismissal upon its own motion.
An order will therefore be entered accordingly.
Appeal Dismissed. ^